                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


RASHOD BETHANY,

                       Plaintiff,
                                                     Case No. 16 C 3095
          v.
                                                Judge Harry D. Leinenweber
UNITED STATES OF AMERICA,

                       Defendant.



                       MEMORANDUM OPINION AND ORDER

     Prisoner Rashod Bethany petitions under 28 U.S.C. § 2255 for

resentencing    in    light   of     his   counsel’s    allegedly    ineffective

assistance at both sentencing and on direct appeal.                   (Dkt. 1.)

For the reasons stated herein, Bethany’s Petition is granted.

                                I.    BACKGROUND

     Bethany pled guilty in 2009 to conspiracy to possess a

controlled substance in violation of 18 U.S.C. § 841 and § 846.

In March 2013, this Court held a three-day sentencing hearing.

After the parties adduced their respective evidence, the Court

determined     that    during      the     conspiracy,     Bethany    had   been

responsible for more than 280 grams of cocaine base.                  The Court

thereafter     sentenced      Bethany      to   25   years.    That    sentence

incorporated three now-at-issue enhancements, for: (1) maintaining

a “stash house” or drug premises, U.S.S.G. § 2D1.1(b)(12); (2)
using violence or the threat of violence, U.S.S.G. § 2D1.1(b)(2);

and    (3)   maintaining    a    criminal   livelihood,       U.S.S.G.

§ 2D1.1(b)(14)(E). Each of these enhancements appeared in the 2012

U.S. sentencing guidelines manual, but none was present in the

2005 manual—the manual in effect at the time of Bethany’s offense.

      This timeline perturbed Bethany’s counsel.     At sentencing,

counsel argued that because the stash house enhancement became

effective only after Bethany committed the crime, that enhancement

wrought a retrospective punishment upon Bethany in violation of

the ex post facto clause.   U.S. CONST. art. 1, § 9, cl. 3.    Counsel

did not similarly object to the violence and criminal livelihood

enhancements.

      The Court expressed some sympathy for Bethany’s position, but

noted that the then-controlling Seventh Circuit opinion in United

States v. Demaree, 459 F.3d 791 (7th Cir. 2006), prevented the

Court from going along with the argument.    (Sentencing Tr. 548:7-

22, No. 06-cr-346, Dkt. 317.)    Demaree stood for the proposition

that the ex post facto clause applied “only to laws and regulations

that bind rather than advise,” so changes to the guidelines—by

then rendered merely advisory by United States v. Booker, 543 U.S.

220 (2005)—could not be considered ex post facto laws.        Demaree,

459 F.3d at 795.    Citing the required adherence to Demaree, the

Court imposed the stash house enhancement (along with the two other

                                - 2 -
arguably ex post facto enhancements against which counsel raised

no objection). Cf. id. at 792 (reciting that the Sentencing Reform

Act, 18 U.S.C. § 3553(a)(4)(A)(ii), requires the trial court to

consider the offense category as set forth in the guidelines in

effect “on the date the defendant is sentenced”).

     As Bethany now emphasizes, however, that is not the end of

the story.   By the time this Court imposed Bethany’s sentence, the

Supreme Court had granted certiorari in Peugh v. United States,

569 U.S. 530 (2013), to determine the validity of Demaree.    A few

months later, Peugh was handed down and Demaree overturned.     The

Supreme Court announced that under the new law of the land, “[a]

retrospective increase in the guideline range applicable to a

defendant creates a sufficient risk of a higher sentence to

constitute an ex post facto violation.”    Peugh, 569 U.S. at 544.

     Then came Bethany’s appeal.   Bethany’s appellate counsel (the

same as his trial counsel) again tendered the ex post facto

argument, though this time with the Peugh decision in hand. Oddly,

though counsel amended the argument on appeal to include not only

the stash house enhancement but also the violence enhancement, he

left out the criminal livelihood enhancement which was plausibly

susceptible to the same attack.    See United States v. Bethany, 569

F. App’x 447, 452 n.3 (7th Cir. 2014) (remarking upon appellate

counsel’s omission of the third enhancement).     To any extent, as

                               - 3 -
described in greater detail below, the Seventh Circuit found a

fatal flaw in Bethany’s argument and rejected it.

     Bethany’s    appellate     counsel      also   argued   that   Bethany’s

sentence violated Alleyne v. United States, 570 U.S. 99, 103

(2013), which holds that “any fact that increases the mandatory

minimum is an ‘element’ that must be submitted to the jury.”

Appellate counsel maintained the Court transgressed this rule at

sentencing when it determined the quantity of cocaine base for

which   Bethany   was   responsible,    because     determining     that   fact

brought with it a 20-year mandatory minimum.

                               II.   DISCUSSION

     Bethany now seeks relief under § 2255.            In so doing, Bethany

marshals three arguments.       First, he repeats the Alleyne argument

his counsel advanced on direct appeal.               In his remaining two

arguments, Bethany contends that his counsel rendered ineffective

assistance at both sentencing and on direct appeal.

                          A.    Alleyne Argument

     The doctrine of the law of the case forbids prisoners from

relitigating in collateral proceedings issues that were decided on

direct appeal.     White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (citations omitted).           Bethany tries to do just that

with his Alleyne argument, which the Seventh Circuit already

dispatched on direct review.

                                     - 4 -
     At sentencing, Bethany faced a 20-year statutory minimum

based on the amount of cocaine base (more than 280 grams) the Court

found him responsible for.      On appeal, the Seventh Circuit found

the imposition of this minimum inoffensive to the Alleyne rule,

stating that because Bethany was sentenced to 25 years—a noted

downward departure from the guideline range of 360 months to life—

“the statutory minimum had absolutely no effect on his ultimate

sentence.”    Bethany, 569 F. App’x at 452.       The Seventh Circuit

thus dealt with this argument already and found no Alleyne error.

That forecloses the argument.      White, 371 F.3d at 902.

             B.    Ineffective Assistance of Trial Counsel

     Section 2255 provides a remedy to prisoners deprived of the

Sixth Amendment right to effective assistance of counsel.         See

Strickland v. Washington, 466 U.S. 668, 686 (1984) (citation

omitted); Brock-Miller v. United States, 887 F.3d 298, 304 (7th

Cir. 2018).       To prevail on an ineffective assistance of counsel

claim, a prisoner must demonstrate (1) objectively unreasonable

performance and (2) a reasonable probability that, but for the

deficient performance, the result of the sentencing would have

been different.      See Strickland, 466 U.S. at 687; United States v.

Peterson, 711 F.3d 770, 780 n.4 (7th Cir. 2013) (“Ordinarily, when

a defendant challenges a sentence on the basis of ineffective

assistance of counsel, the Strickland standard will apply.”). This

                                  - 5 -
is a high bar; when the allegedly deficient performance can be

attributed      to   sound,   though    ultimately     unsuccessful,      trial

strategy, the ineffective assistance claim fails.              Strickland, 466

U.S. at 689 (citing Michel v. Louisiana, 350 U.S. 91, 101 (1995)).

      Bethany does not dispute that Demaree controlled this Court’s

sentencing decision.       Rather, according to Bethany’s telling, the

Court acknowledged trial counsel’s ex post facto argument and,

keeping    in    mind   “essential     fairness,”    reduced    the   sentence

accordingly as permitted under 18 U.S.C. § 3553(a).               (Sentencing

Tr. 596:11-19.)      Bethany thus contends that, had his trial counsel

raised all three of the ex post facto enhancements, the Court would

have commensurately cut down his sentence even further.

      The Court agrees with Bethany that his counsel performed

unreasonably by raising only one of the three enhancements.               There

is no strategic justification for omitting two of the enhancements.

Counsel raised the first in the hope that the Court would award

Bethany some equitable adjustment given that Bethany had no notice

of   the   stiffer,     2012-guideline     penalties    when    he    illegally

conspired.      (See Sentencing Tr. 549:7-15.)       Failing to mention the

other two enhancements which, under counsel’s logic, could have

earned Bethany a greater equitable deduction, seems to have been

an oversight.



                                     - 6 -
      However, the Court does not agree that it would have imposed

a   different    sentence     had   trial       counsel   mustered      all    three

enhancement objections.       The central premise to Bethany’s argument

is that the Court decreased Bethany’s sentence by some amount

because the Court believed that the ex post facto enhancement it

was bound to apply was fundamentally unfair.               It is true the Court

factored this into its sentencing determination, but the record

does not demonstrate specifically how much of an adjustment Bethany

received due to the ex post facto concern.                Given Bethany’s plea,

the statutory range for Bethany’s possible sentence was 20 to 30

years’ incarceration, and the applicable guidelines range was 360

months to life.     His counsel requested 20; the government sought

30.   The Court imposed the median, 25 years, based on “all of the

factors”   presented,     including       the    seriousness       of   the   crime,

testimony from Bethany’s sister, sentencing disparities between

powder   and    crack   cocaine,    and     Bethany’s      purported       need   for

psychological counseling.       (Sentencing Tr. 566:1-596:25.)                And, as

Demaree demanded, the Court refused to wipe out the two-level stash

house enhancement—that being the one enhancement counsel objected

to.      (Sentencing    Tr.    596:17-19.)          In    short,    many      factors

contributed to the Court’s sentencing decision, and the Court

cannot say that there is a reasonable probability that the Court

would have imposed a lighter sentence had trial counsel argued

                                     - 7 -
against all three enhancements.        Bethany thus fails to show

prejudice from his trial counsel’s performance, dooming the first

ineffective assistance argument.

         C.   Ineffective Assistance of Appellate Counsel

     A prisoner may prevail on a claim for ineffective assistance

of appellate counsel “only if he establishes that his appellate

counsel failed to raise an issue that was both obvious and clearly

stronger than the issues he did raise.”    Smith v. Gaetz, 565 F.3d

346, 352 (7th Cir. 2009) (citing Kelly v. United States, 29 F.3d

1107, 1112 (7th Cir. 1994)).    Said prisoner must also establish

prejudice, meaning a “reasonable probability that the issue his

appellate attorney failed to raise would have altered the outcome

of the appeal, had it been raised.”       Brown v. Finnan, 598 F.3d

416, 425 (7th Cir. 2010) (citation omitted).

     As described above, the legal landscape had shifted by the

time Bethany argued his appeal.    The Supreme Court had decided

Peugh, overturning Demaree and emboldening Bethany’s counsel in

arguing against the ex post facto enhancements applied to Bethany

at sentencing.    In his § 2255 petition, Bethany contends his

appellate counsel made two key errors: (1) counsel argued only two

of the three Peugh-remand-worthy enhancements; and (2) counsel

erroneously argued in favor of a “split-book” sentencing approach,

under which the Court would draw upon different guidelines from

                               - 8 -
discrete manuals to calculate the sentence most favorable to the

defendant.     First, the Court agrees, as before, that counsel’s

failure   to    object   to    all     three    enhancements     constituted

unreasonable performance.      But judging the second purported error

is not as straightforward.

      Bethany was sentenced under the 2012 guidelines manual even

though that manual was not published until after Bethany committed

his crime.     Instead, when Bethany was involved in the conspiracy,

the effective guideline manual was the 2005 version.             For present

purposes, there are two key differences between those manuals:

First, the 2012 manual added the three enhancements at issue in

this case; second, the 2012 manual lowered the offense level for

the   amount    of   cocaine   base    for     which   Bethany   was   judged

responsible.     At issue now is how appellate counsel argued these

manuals should be applied to Bethany. The precise mechanics behind

appellate counsel’s calculations is not clear from the appellate

record, but counsel ostensibly argued that the proper guideline

calculation would (1) apply the 2005 manual in omitting the ex

post facto enhancements (though, again, counsel only challenged

two of the three), yet (2) apply the 2012 manual in setting the

lower criminal offense level predicated upon the drug quantity at

issue.



                                     - 9 -
      This split-book approach is verboten, however, both now and

when appellate counsel erroneously argued for its application.

See United States v. Hallahan, 756 F.3d 962, 978 (7th Cir. 2014)

(discussing “one-book rule,” which precludes split-booking at

sentencing).     Indeed, the panel admonished Bethany’s counsel for

applying “the wrong procedure” and advised him that the split-book

argument “goes absolutely nowhere.”           Oral Argument at 7:40-8:05,

14:10-14:20, United States v. Bethany, 569 F. App’x 447 (7th Cir.

2014),      http://media.ca7.uscourts.gov/sound/2014/sp.13-1777.13-

1777_04_10_2014.mp3.      Unfortunately for Bethany, his appellate

counsel so muddied the waters with the split-book argument that

the court of appeals never confronted squarely whether the district

court’s application of the enhancements warranted reversal and

remand.     After addressing appellate counsel’s misplaced argument,

the Seventh Circuit concluded: “Bethany, however, has not argued

for   the   application   of   the    (entire)   2005   manual,   let   alone

contended that he would have been better off under it.                  Thus,

Bethany fails to show that that the district court committed

reversible error under Peugh.”            Bethany, 569 F. App’x at 452

(emphasis added).

      This failure unquestionably marks a falling-down on counsel’s

part.     By arguing the diametrically “wrong procedure,” counsel

neglected an argument “clearly stronger that those presented.”

                                     - 10 -
Smith v. Robbins, 528 U.S. 259, 288 (2000). The remaining question

is whether that deficiency prejudiced Bethany.              Finely put, this

question asks whether it is reasonably probable that the Seventh

Circuit would have opined differently had appellate counsel argued

Bethany would have been better served by exclusive application of

the 2005 manual.

       First of all, it is true that a 2005-only application would

have been to Bethany’s benefit: Under the 2012 guidelines, Bethany

faced 360 months to life.       But under the 2005 guidelines, Bethany

would have faced a more favorable range of 324-404 months. Bethany

contends this fact, alone, entitles him to habeas relief. (Bethany

incorrectly contends the 2005 guideline range would have been 292-

365 months.     (Bethany’s Reply 6, Dkt. 16.)         He apparently reaches

this   result   by   applying     a    3-level   decrease    under    U.S.S.G.

§ 3E1.1(a)-(b)    rather   than       the   2-level   decrease   he   actually

received at sentencing. (Sentencing Tr. 531:10-11.)               Courts may

apply a 3-level decrease under § 3E1.1(a)-(b) upon motion by the

government, but the government did not so move at Bethany’s

sentencing and nothing in the record suggests it would have so

moved upon reversal and remand from the direct appeal).

       In support, Bethany points to United States v. Adams, 746

F.3d 734 (7th Cir. 2014).             The relevant part of that case’s

timeline follows:

                                      - 11 -
  •   Until August 2010, the       defendant   engaged   in   a   drug
      distribution conspiracy;

  •   In November 2010, the “stash house” enhancement, U.S.S.G.
      § 2D1.1(b)(12), became effective under revised guidelines;

  •   In July 2012, the district court sentenced defendant and, in
      keeping with the then-controlling Demaree opinion, applied
      the enhancement (Sentencing Order, No. 10-cr-673-7, Dkt.
      722);

  •   In June 2013, the Supreme Court handed down Peugh, overturning
      Demaree;

  •   In February 2014, the Seventh Circuit ruled on the defendant’s
      direct appeal.

Adams, 746 F.3d at 743-45.    On appeal, the government acknowledged

that the defendant’s sentence should be reversed under Peugh.

Adams, 746 F.3d at 743.    The Seventh Circuit concurred, suggesting

that even though the district court had followed then-controlling

law in applying the enhancement, that application constituted an

“incorrect guideline calculation” warranting reversal and limited

remand for resentencing.     Id. at 743 (“[W]e have concluded that

where the error involves the incorrect guideline calculation, the

Paladino procedure is not appropriate. Thus, in the case before us

a Paladino limited remand is not appropriate.” (emphasis added)).

      Clearly, Adams is a good case for Bethany.   Now on collateral

review, Bethany advances that had his appellate counsel argued

that Bethany would have been better off under the one-book method,

Bethany’s appeal would have looked like the defendant’s in Adams.

                                - 12 -
As such, Bethany contends, the court of appeals would have found

the trial court’s pre-Peugh sentencing enhancement ex post facto

and thus deserving of reversal.

     The Government responds by citing Conrad v. United States,

815 F.3d 324, 328 (7th Cir. 2016), as amended (May 24, 2016), cert.

denied, 137 S. Ct. 1329 (2017), for the proposition that Peugh is

not retroactive to guideline calculations on collateral review.

That much is true, but it is beside the point.         The retroactivity

question is typically germane only to collateral attacks; on direct

review, however, new rules are generally applicable.            Whorton v.

Bockting, 549 U.S. 406, 416 (2007) (citation omitted).           In Conrad,

the Seventh Circuit affirmed what the defendant claimed to be an

ex post facto sentence before the Supreme Court published Peugh,

so the prisoner could not later, on collateral review, avail

himself of that decision.        Conrad, 815 F.3d at 328.

     But Adams escapes this problem, because the Seventh Circuit

ruled on the direct appeal in that case after Peugh was published.

The same seems to be true for Bethany.        So, had Bethany’s appellate

counsel performed reasonably and argued that Bethany would have

faced   a   lower   sentencing    guideline   range   via   a   single-book

application of the 2005 manual, there is a reasonable probability

the Seventh Circuit would have reversed this Court’s pre-Peugh

sentence and remanded.    In so ruling in Adams, the Seventh Circuit

                                   - 13 -
remarked that “[w]hen a district court incorrectly calculates the

guideline range, we normally presume the improperly calculated

guideline range influenced the judge’s choice of sentence, unless

he says otherwise.”           Adams, 746 F.3d at 743.        Like the district

judge in Adams, this Court was bound by Demaree at sentencing to

apply an “improperly calculated” range; on top of that, the Court

nowhere stated that Bethany’s sentence would have been the same

had the Court relied on the 2005 guidelines for its calculations.

Under these circumstances, the court of appeals may well have

reversed and remanded in this case.                Cf. United States v. Yihao

Pu, 814 F.3d 818, 827 (7th Cir. 2016) (remanding even though the

district court departed downward from an incorrectly-calculated

guideline      range   because      the    court   might   have    sentenced   the

defendant differently had it been departing from a different

range).

      This finding lifts Bethany’s petition over the ineffective-

assistance hurdle.            He has demonstrated both that his counsel

performed deficiently and that he suffered prejudice as a result.

See   Brown,    598    F.3d    at   425.     Accordingly,    the    Court   grants

Bethany’s request and will schedule a hearing for Bethany to be

resentenced.      At that hearing, the Court will entertain § 3553

arguments from both parties and apply the guideline calculations

present in the 2005 manual.                 See Adams, 746 F.3d at 744-45

                                       - 14 -
(discussing   proper   scope   for   resentencing   determinations   on

remand).

                          III.    CONCLUSION

     For the reasons stated herein, the Court believes Bethany’s

counsel performed deficiently and, but for that deficiency, there

is a reasonable probability the Seventh Circuit would have reversed

and remanded this Court’s sentence as in Adams.       Accordingly, the

Court grants Bethany’s petition for resentencing as set forth

above.

IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court
Dated:   10/9/2018




                                 - 15 -
